This suit was brought in the circuit Court of Dade County to enforce specific performance of a contract for a ninety-nine year lease. A demurrer to the bill was sustained, the bill was dismissed and appeal was taken from that order.
The terms of the alleged contract were embraced in a letter dated February 27, 1925, addressed to the appellant and signed by appellee. In Daubmyre v. Hunter, 86 Fla. 326, 98 So. R. 69, this Court indicated some of the essentials of a contract to lease or sell lands among others it must be definite as to essential terms and provisions. If there was, in fact, a contract for the lease in the instant case an examination of the record discloses that it was lacking in some of the material elements of such a contract as defined in Daubmyre v. Hunter, supra.
In this view of the case the decree of the chancellor must be and is hereby affirmed.
Affirmed.
ELLIS AND BROWN, J. J., concur.
WHITFIELD, P. J., AND BUFORD, J., concur in the opinion and judgment. *Page 260